Citation Nr: 0432201	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the assignment of a higher (compensable) 
initial rating for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans' Appeals (VA) Regional Office (RO).

The record discloses that by rating decision dated in 
February 2002 the RO denied an increased rating for the 
veteran's service-connected degenerative disc disease, L4-5, 
with disc protrusion.  The veteran filed a timely notice of 
disagreement (NOD) with this rating determination in March 
2002.  Thereafter, the Decision Review Officer, on de novo 
review, granted an increased evaluation from 40 percent to 60 
percent for the service-connected back disability.  In its 
rating decision implementing the increase, the RO indicated 
the award of the 60 percent rating was considered a complete 
grant of the benefit sought on appeal.  Discussing the matter 
prior to the July 2004 hearing before the undersigned, the 
veteran indicated that this issue was now "taken care of," 
so it will not be further addressed in this decision.

The veteran presented additional medical evidence in support 
of his claim during the July 2004 hearing.  He also provided 
a waiver of RO consideration of the submitted evidence.  See 
generally 38 C.F.R. § 20.1304.  Accordingly, the Board will 
proceed with its review of this matter. 




FINDING OF FACT

The veteran's service-connected headache disorder is 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the last several months, but are 
not shown to be productive of very frequent, completely 
prostrating and prolonged attacks. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for tension headaches, 
but no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 4.40, Diagnostic 
Code 8100 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

With respect to VA's duty to notify, correspondence to the 
appellant dated in May 2003 informed him of the elements 
needed to substantiate his claim for an increased evaluation 
for his service-connected headache disability.  In accordance 
with the requirements of the VCAA, this letter informed the 
appellant what evidence and information VA would be 
obtaining.  It further explained that VA would make 
reasonable efforts to help him get evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the VCAA notice was not provided prior to the August 
1997 and February 2000 rating decisions, VCAA-compliant 
notice was later accomplished, together with proper 
subsequent VA process.  The record discloses the appellant 
was given every opportunity to submit or identify relevant 
records in further support of his claim.  In view of this, 
the appellant is not considered prejudiced by any defect in 
the timing of the VCAA notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning treatment for his tension headache disorder.  
There is no indication of any outstanding records, identified 
by the appellant, which have not been obtained.  The Board is 
satisfied that its duty has been met and that VA has made 
reasonable efforts to obtain records identified by the 
appellant.  The Board concludes that additional development 
action by the RO is not warranted with respect to the issue 
on appeal.  

As discussed above, in this case, the RO substantially 
complied with the VCAA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claim for service connection.  The Board 
finds that actions undertaken by VA to assist the appellant 
in the development of his appeal are sufficient.  Under the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
VA has satisfied its duties to inform and assist the 
appellant. 


Evaluation of Tension Headache

Service connection was established for tension headaches 
secondary to degenerative disc disease by rating decision 
dated in February 2000.  Evidence reviewed in conjunction 
with this decision includes VA outpatient and medical 
examination reports.

VA outpatient reports dated in 1997 and 1998 document 
treatment for muscular tension headaches reported by the 
veteran in conjunction with his lower back symptomatology.  
The veteran reported symptoms of daily headaches, described 
as diffuse tension, a pulling sensation and discomfort in the 
occipital region.  He also described accompanying pain in the 
shoulders and cervical region. The pain was noted to increase 
with prolonged sitting or standing.

A March 1998 private medical report referenced a diagnosis of 
tension headache.  It was the physician's opinion that the 
veteran's headaches were related to his chronic low back 
problem.  The veteran presented with complaints of pain and 
headache involving the front forehead and temple area.  
Physical examination conducted at that time showed the 
cranial nerves to be intact.  No abnormality was shown on 
neurologic examination.  

A report of VA examination dated in August 1999 referenced a 
diagnosis of chronic tension headache.  Examination showed 
the head to be symmetrical with intact cranial nerves.  The 
remainder of the examination was unremarkable for findings of 
abnormality of the head.  The veteran reported his headaches 
usually accompany his back pain.  Subjectively, the veteran 
complained of headache behind the eyes with occasional 
nausea.  These headaches were described as 10 on a 10-point 
scale when severe.  He denied symptoms of nausea and eye 
tearing.  The veteran reported taking no medication for his 
headaches, but used aspirin on occasion.

In a March 2000 statement, the veteran reported that 
medications prescribed for his headache disorder provided no 
relief and that the severity of his headaches caused him to 
miss several hours from work each year.  Copies of the 
veteran's annual leave statements for the years 1997 to 2000 
were submitted.  Although these reports note the leave 
category for days absent, the reports do not document the 
specific reason for the absences.

On VA examination of the lower back, in January 2002, the 
veteran reported he experienced daily tension headaches, 
relieved only by sleeping.  He reported use of Aleve for his 
headaches, indicating he would have to sit down and close his 
eyes when they were severe..

VA outpatient clinical records, dated from 2001 to 2003, 
reference diagnosis of tension headache.  The veteran's 
headache disorder was evaluated as stable.

A report of VA examination in May 2003 contained a diagnostic 
impression of chronic headaches.  Physical examination 
revealed the pupils to be equal and reactive to light, with 
intact extraocular movement.  There was no evidence of motor 
deficit.  Muscles contracted symmetrically with equal 
strength.  There was no evidence of sensory loss.

The veteran explained that during the headache episodes, he 
sees trails of light upon turning his head and has symptoms 
of weakness and fatigue in his neck.  He reported occasional 
nausea, but denied vomiting.  The veteran reported the onset 
of his headaches when his back becomes increasingly painful.  
The headache episodes were reported as daily in occurrence, 
manifested by tightness and pain in the lower back 
progressing to the head and producing a dull headache.  The 
severity of the headaches were described as ranging from a 3 
to a 10 on a 10-point scale.  The veteran reported a loss of 
three to four weeks from work due to his back and headaches.  
He reported use of Ibuprofen for his headaches.

A July 2004 private medical report noted a diagnostic 
impression of chronic severe migraine cephalgia.  The veteran 
complained of daily headaches, usually bifrontal, bioccipital 
consisting of a mild pressure in his head.  The veteran would 
experience severe frustrating headache with pain immediately 
behind the eyes two or three times per month.  He reported 
the headache episodes usually occur two to three times per 
month, bother him intensely for a day, but have lasted as 
long as two to three days in duration. The headaches were 
reportedly made worse with exposure to bright lights, loud 
noises, activity and movement.  He described intense episodes 
of pain behind the eyes with a pulling sensation and nausea.  
Pain is reportedly temporarily improved with lying down, 
massage, and use of pain medication. 

Physical examination of the head, eyes, ear, nose, mouth and 
throat was normal.  There were no symptoms or signs noted on 
neurological examination.  The cranial nerves were within 
normal limits.  Motor and sensory examination was normal.  
The veteran was evaluated with equal and symmetrical reflexes 
assessed as 2+, and normal superficial reflexes.  Based upon 
these findings, the veteran's history, and a review of the 
outpatient treatment records, the physician opined that the 
veteran's headache disorder met the rating criteria for a 30 
percent rating based upon characteristic prostrating attacks 
occurring on the average of once per month over the last 
several months.  
  
The veteran testified during a July 2004 hearing.  He 
described symptoms of nausea and dizziness, and occasional 
flashes upon turning his head.  He indicated that despite use 
of several prescribed medications, he has received no relief 
of his headache symptoms.  He described daily headaches 
productive of pain measuring a three or four on a 10-point 
scale.  He indicated the headaches start by the end of the 
day when his back becomes symptomatic after standing for a 
prolonged period.  The duration of these episodes varied, but 
he would experience particularly severe symptoms on occasion 
that last two or three days.  The veteran reported his 
headache disorder has caused him to miss time from work, and 
that he was subjected to disciplinary action by his employer 
due to the time lost.


Analysis

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
56 (1990). 

The veteran's tension headache disability is currently 
evaluated by analogy to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 8100.  Regulations provide in substance that 
where no specific rating criteria address the specific 
symptomatology associated with a particular disability, such 
disability should be evaluated under the provisions of a 
diagnostic code where the functions affected and anatomical 
localization and symptomatology are closely analogous to that 
given diagnostic code.  See generally 38 C.F.R. § 4.20.  

Under Diagnostic Code 8100, migraines are rated based on the 
frequency and severity of such attacks as well as any 
resulting economic impairment.  A 0 percent rating is 
warranted for migraines with less frequent attacks.  A 10 
percent rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on the average of once a month over the 
last several months.  Migraine headaches, with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, warrant a 50 percent 
evaluation.  38 C.F.R. Part 4, § 4.124, Diagnostic Code 8100.

Applying the above criteria to the facts of this case, the 
Boards find that the veteran has had headaches nearly every 
day since the effective date of the grant of service 
connection.  There is no clear indication of an increase or 
decrease in severity of the condition during this period, so 
a "staged" rating is not appropriate.

Along with his daily headaches, the veteran has significantly 
more severe headaches occurring much less frequently, with 
intense pain lasting a day or longer in duration.  These 
headache episodes are influenced by exposure to light, noise 
and activity.  He has nausea but no vomiting.  Relief is 
obtained only by repairing to bed and sleeping.  These 
episodes resemble the "prostrating" attacks of Diagnostic 
Code 8100.  There is no evidence of very frequent, completely 
prostrating, and prolonged attacks.  The July 2004 review by 
a private physician essentially concluded that the veteran 
has characteristic prostrating attacks about once a month.  
The record is consistent with this view, which supports a 30 
percent rating under the Diagnostic Code cited above.

Finally, the Board finds there has been no showing that the 
veteran's headache disorder has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's headache disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's headache disorder under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995). 





ORDER

A 30 percent rating is granted for service-connected tension 
headaches, subject to the law and regulations governing the 
payment of monetary benefits.





	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



